UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6705



In Re:   ARTHUR LEE TILLMAN,

                                                            Petitioner.



         On Petition for Writ of Mandamus.     (CA-99-81-3-MU)


Submitted:   August 19, 1999                 Decided:   August 26, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Petition denied by unpublished per curiam opinion.


Arthur Lee Tillman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur Lee Tillman petitions this court for a writ of mandamus

directing the district court for the Western District of North

Carolina to rule on his 28 U.S.C. § 2241 (1994) petition. The dis-

trict court denied his § 2241 petition on June 21, 1999. Accord-

ingly, although we grant leave to proceed in forma pauperis, we

deny the mandamus petition as moot. Petitioner’s motion to consol-

idate is denied.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not significantly aid the

decisional process.




                                                   PETITION DENIED




                                 2